Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0183680.
The reference discloses a strengthened glass for a protective cover on an electronic device, i.e. display.  The glass is strengthened to have a CS, DOL, and CT overlapping/within the claimed ranges.  It is recognized that the reference does not specify the CT in claimed Formula (4).  However, the thickness of the glass is such that meets the calculation in Formula (4).  See Table 2 for thickness and CT calculations.  Further, while the safety index is not specified for the glass, the desired result is to minimize the frangibility of the glass, i.e. optimize safety.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0183680 in view of US 2017/0022093.
The ‘680 reference discloses the glass as described in the above 103 rejection.  It is recognized that the reference does not disclose a resin laminated to the glass.  However, it is known to use a resin layer on a cover glass to protect the layer and to adhere the glass to the electronic device.  The ‘093 reference shows that using a resin layer to contain the glass layer having a Young’s modulus as claimed is known.  See [0136].  Therefore, it would have been obvious to one of ordinary skill in the art to use the resin on the ‘680 glass layer.  As different resins may be employed, the adhesion to the glass would vary, i.e. one of ordinary skill in the art would be able to optimize the property.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH EVANS MULVANEY whose telephone number is (571)272-1527.  The examiner can normally be reached on 8am-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH E MULVANEY/Primary Examiner, Art Unit 1785